Title: From Alexander Hamilton to James McHenry, 13 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 13th. 99
          
          I enclose to you an extract from Lt. Cla Captain Claiborne’s letter relative to Mr. Vereker, and would recommend that he receive the appointment of Cadet.
          I have this moment informed Captain Kissam that his resignation is accepted, and it is my opinion that the resignation should take effect from the date of the notification—
          With grt—
          S of War—
        